Citation Nr: 0010723	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  92-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinea versicolor 
claimed as skin rash.

3.  Entitlement to service connection for a lower back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating action 
of the Washington, DC Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 1991, the veteran testified at a personal hearing 
at the RO.  In May 1995, he testified at a personal hearing 
before the undersigned Member of the Board.  Transcripts of 
those hearings are associated with the record.  

The Board remanded the case in July 1995 for further 
development.  At that time, the Board noted that the veteran 
had raised the issue of entitlement to service connection for 
tinnitus. As that issue had not been developed for certified 
for appellate review, it was referred to the RO for 
appropriate action.  It is unclear whether the RO took any 
notice of that claim and it is again referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

2.  The claim of entitlement to service connection for tinea 
versicolor is supported by cognizable evidence demonstrating 
that the claim is plausible and capable of substantiation.  

3.  The claim of entitlement to service connection for a 
lower back injury loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The claim of entitlement to service connection for tinea 
versicolor loss is well grounded.  38 U.S.C.A. § 5107.  

3.  The claim of entitlement to service connection for a 
lower back injury is not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A careful review of the service medical records reflects no 
pertinent defects were noted upon entrance examination.  The 
examiner conducting the hearing evaluation reported normal 
hearing acuity, bilaterally, following examination by 
whispered voice at a distance of fifteen feet.  In June 1959, 
the veteran presented with complaints of a rash and was 
diagnosed as having tinea versicolor.  In August 1960, the 
veteran presented with complaints of a rash on his back and 
was prescribed Calamine lotion.  In September 1960, his 
condition was noted to have improved and he was instructed to 
continue use of the lotion.  In July 1961, the veteran was 
diagnosed as having tinea versicolor.  Service medical 
records are silent for findings or complaints pertaining to a 
low back injury.  

The report of the July 1961 separation examination noted 
normal clinical evaluations of the skin and spine and no 
significant defects or interval history was noted.  The 
veteran was considered qualified for separation.  The July 
1961 examination also included an audiological evaluation 
using pure tone thresholds.  Pure tone thresholds (converted 
to ISO units) reported as 25, 25, 20, 20, and 15 decibels in 
each ear at 250, 500, 1000, 2000, and 4000 hertz, 
respectively.  

Service personnel records detail the veteran's assignments, 
duties and citations.  His primary military occupation 
specialties (MOS) were those of light or heavy weapons 
infantryman.  

Post-service medical records include private treatment 
records dated from 1980 to 990.  Included in those records is 
a September 1982 chart entry noting an assessment of skin 
rash.  In a June 1995 statement, Dr. Leslie Fenton stated 
that the veteran had been his patient for "many years for 
varies [sic] illnesses."  The physician noted that, "since 
the summer of 1973, [the veteran had] suffered from a skin 
rash which appeared mainly in warm weather."  The veteran 
had stated that he contracted this rash in the military.  The 
diagnosis was tinea versicolor.  In a November 1996 
statement, that same physician noted that he veteran had been 
treated "of and on since the early 1980's for a recurring 
skin rash."  Accompanying that statement, were treatment 
records prior to 1983.

Department of Labor records include a November 1965 
employee's notice of injury which revealed that, earlier that 
same month, the veteran injured his lower back lifting heavy 
sacks of mail.  Memoranda dated in December 1965 and January 
1966 noted that the veteran's duties with the Post Office 
were restricted in that he should not lift anything above a 
certain weight for approximately one month.  

The veteran was afforded a VA examination in November 1991 at 
which time he reported a history of skin rash, hearing loss 
and back injury during service.  Physical examination of the 
skin revealed diffuse, hypopigmented patchy lesions on the 
chest and back.  The examiner noted that the veteran had had 
recurrent skin complaints since 1959, mostly on the back and 
chest.  While the condition responded to medication, it did 
recur and the lesions apparently never completely resolve.  
The examiner also noted that the veteran stated that he had 
injured his back in a fall in 1959 and re-injured his back in 
1964 lifting heavy objects.  The veteran was presently 
complaining of morning stiffness, improved somewhat with 
motion, increased with cold weather.  Physical examination 
resulted in diagnoses which included a chronic lumbosacral 
strain, and tinea versicolor.

The results of a VA audiometric examination performed in 
November 1991 reported pure tone air conduction thresholds as 
40, 25, 25 and 20 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 50, 60, 55 and 35 decibels.  A speech 
discrimination score of 96 percent was recorded for the right 
ear and a score of 98 percent for the left ear.  It was 
further noted that the veteran had undergone 
electronystagmography testing which was interpreted as 
abnormal.  The diagnoses included mild low to mid frequency 
sensorineural hearing loss, right ear; mild to moderately 
severe sensorineural hearing loss, left ear and vestibular 
dysfunction.  

The veteran has asserted, in written statements and as 
testimony at personal hearings, that the conditions at issue 
were incurred during service.  When the Board initially 
reviewed the veteran's appeal in July 1995, it was noted that 
no attempt had been made to verify his claims that he had 
served as a member of the All Army Rifle and Pistol Team and 
that he had been rejected for reenlistment because of a 
hearing loss.  The case was remanded with instructions that 
the RO attempt to verify those claims.  The RO was further 
instructed to attempt to obtain private medical records dated 
prior to 1983.

In July 1996 and December 1998, the RO received copies of the 
veteran's DD Form 214, DA Form 20, Enlisted Qualification 
Record, and DA Form 24, Service Record.  As noted 
hereinabove, those records detail the veteran's duties, 
including a MOS of light/heavy weapons infantryman.  There is 
no notation within those records pertaining to service as a 
member of a rifle and pistol team.  

Subsequent to the Board remand, the RO received the November 
1996 statement from Dr. Fenton, accompanied by treatment 
records dated from 1980.

In August 1997, the National Personnel Records Center 
(Civilian Personnel Records Branch) provided records showing 
that the appellant injured his back in November 1965 while 
working for the post office.

In a September 1997 statement, the veteran indicated that, in 
addition to documented efforts by the RO, he also had 
attempted to obtain medical records for the period 1964 to 
1976 from the Government Printing Office Health Unit.  The 
veteran noted that all attempts to obtain any records had 
been unsuccessful.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In fact, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the evidence 
must show that the veteran currently has a disability 
stemming from service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering hearing 
loss, a skin rash and lower back pain as a result of service.  
In this regard, such lay assertions are beyond the veteran's 
expertise, King, and the Board must look to other evidence of 
record to determine whether he has presented well-grounded 
claims of service connection. 

Hearing loss.  The veteran contends that he has a bilateral 
hearing loss as a result of exposure to acoustic trauma, 
specifically his service as a member of a rifle and pistol 
team, during service.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The service medical records do not include any findings 
pertaining to hearing loss; however, the results of the 
audiometric test performed by VA in November 1991 show that 
the veteran's hearing disability does meet the criteria set 
forth above.  Therefore, the crucial determination before the 
Board is whether the recently diagnosed bilateral hearing 
loss is due to disease or injury which was incurred in or 
aggravated by service.  As a preliminary matter, the 
veteran's service record shows that he served as a light and 
heavy weapons infantryman.  Although the service personnel 
records do not confirm the veteran's participation with the 
rifle and pistol team, the documentary evidence of record 
tends to support his assertion that he probably was exposed 
to some form of acoustic trauma during service.

To establish service connection, the veteran is not obliged 
to show that a hearing loss was present in service.  He may 
establish the required nexus between his current condition 
and his military service if he can show that his initial 
injury occurred while in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  If the evidence 
sufficiently demonstrates a medical relationship between 
inservice exposure to loud noise and his current disability, 
it would follow that he incurred the current disability in 
service.  Id.

The fact that the veteran has not shown that a hearing loss 
for VA purposes was present in service is not dispositive for 
evaluating a claim for service connection.  To support his 
claim, however, the evidence must sufficiently demonstrate a 
medical relationship between the veteran's inservice exposure 
to loud noise and his current disability.  Unfortunately, the 
veteran has not presented such evidence.  The first recorded 
diagnosis of a hearing loss meeting the criteria of 38 C.F.R. 
§ 3.385 was in November 1991, many years after service.  In 
addition, the examiner did not attribute the findings to in-
service noise exposure.  Therefore, no competent evidence has 
been presented to show that the veteran's current bilateral 
hearing disability is due to acoustic trauma/noise exposure 
in service; and the claim is not well-grounded.  Although the 
veteran has offered an opinion that his currently diagnosed 
hearing loss was due to exposure to acoustic trauma in 
service, as a layperson, he is not competent to offer such 
medical opinion regarding medical causation.  Espiritu.

The Board notes that in an April 2000 Informal Hearing 
Presentation, the veteran's accredited representative argued 
that the issue of service connection for hearing loss be 
remanded again because the RO failed to obtain records 
pertaining to the veteran's service as a member of the All 
Army Rifle and Pistol team or his rejection for re-enlistment 
due to hearing loss.  The Board notes that, subsequent to the 
July 1995 Board remand, the RO obtained copies of the 
veteran's service personnel records which did not include any 
reference to a rifle or pistol team.  The Board further 
notes, however, that the veteran's contention that he was 
exposed to acoustic trauma during service is conceded, but 
that fact is not dispositive.  The claim must fail for lack 
of competent medical evidence relating current findings to 
acoustic trauma or otherwise to service.  In addition, the 
service personnel records did not include any reference to a 
rejection for re-enlistment, for any reason; on the contrary, 
the veteran was considered qualified for re-enlistment and 
noted to be qualified for separation.  Thus, the Board finds 
that a second remand is not warranted.  The bottom line is 
that the veteran has failed to present competent evidence 
linking a hearing loss to service, and as such, his claim is 
not well grounded.

Tinea versicolor.  Service medical records include notations 
of a rash on the veteran's back and a diagnosis of tinea 
versicolor (without reference to a specific affected area); 
however, the report of a separation examination did not 
include any diagnosis of a skin disorder.  The veteran has 
testified that he continued to experience problems with a 
skin rash after service and sought private treatment for that 
condition.  Post-service medical records include private 
treatment records noting a skin rash and a VA examination 
which yielded a diagnosis of tinea versicolor.  Although that 
examiner noted the veteran's reported history of developing a 
skin rash during service, the report did not include an 
opinion as to etiology or date of onset.  The Board finds 
that the veteran's lay observation of his current skin 
condition and his testimony regarding the continuity of the 
related symptoms is competent evidence of a nexus.  Under 
these circumstances, the Board finds that the veteran's claim 
of service connection for tinea versicolor is plausible and 
thus well grounded.  Savage.  

Lower back injury.  With regard to the claim of service 
connection for a low back injury, the Board notes that 
service medical records are silent for complaints or 
treatment referable to a back injury.  The November 1991 VA 
examination report included the veteran's report of a back 
injury during service and re-injury after service and a 
current diagnosis of chronic lumbosacral strain; however, the 
examiner did not offer any specific opinion to support the 
assertion that the claimed condition was related to his 
military service.  The information recorded by the physician, 
unenhanced by any additional medical comment or analysis, 
cannot constitute "competent medical evidence" satisfying 
the requirements of a well-grounded claim.  LeShore v. Brown, 
8 Vet. App. 406 (1996).  

Regarding the veteran's own assertions that he is suffering a 
back disability which is related to service, the Board again 
points out that, as a lay person, he is not competent to 
offer a medical opinion.  Grottveit; Espiritu.  Absent 
competent medical evidence which relates the present 
disability to service, the Board concludes that the veteran 
has not met his burden of submitting a well-grounded claim.  
Caluza.  

The Board would note that the fact that the VA authorized an 
examination for the claimed conditions does not mean that the 
veteran, who did not fulfill his statutory requirements to 
establish a well-grounded claim, is entitled to the duty to 
assist.  Slater v. Brown, 9 Vet. App. 240 (1996) (Whether a 
VA examination should be conducted under 38 C.F.R. § 3.326 is 
an issue that arises only where a claim has already been 
determined to be well-grounded). 

In making these determinations, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claims, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the veteran's claims of 
entitlement to service connection for hearing loss or lower 
back injury do not meet the threshold of being well grounded, 
a weighing of the merits of the claims is not warranted and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As well-grounded claims have not been presented, service 
connection for hearing loss and lower back injury is denied.

The claim of entitlement to service connection for tinea 
versicolor is well grounded.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of service connection for tinea versicolor, VA is obligated 
to assist him in the development of that claim.  38 U.S.C.A. 
§ 5107(a).  The November 1991 VA general medical examination 
included a diagnosis of tinea versicolor, without an opinion 
as to the etiology of that condition.  Given that the 
evidence of record is insufficient to decide the issue of 
service connection with any certainty and since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for tinea 
versicolor or skin complaints since 
service.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  Any documents 
received by the RO should be associated 
with the claims folder. 

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of any 
tinea versicolor or skin disability.  All 
indicated testing must be performed.  The 
examiner should elicit a complete medical 
history from the veteran and he/she must 
review the entire claims folder.  
Thereafter, based on his/her review of 
the case, the examiner must express an 
opinion whether it is at least as likely 
as not that any inservice tinea 
versicolor or skin disability is related 
to any current skin disorder.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report must 
be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 


